Name: 98/529/EC: Council Decision of 27 November 1997 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Republic of Poland regarding a Protocol on a European Conformity Assessment Agreement within the framework of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  marketing;  technology and technical regulations
 Date Published: 1998-08-25

 Avis juridique important|31998D052998/529/EC: Council Decision of 27 November 1997 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Republic of Poland regarding a Protocol on a European Conformity Assessment Agreement within the framework of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part Official Journal L 237 , 25/08/1998 P. 0008 - 0008COUNCIL DECISION of 27 November 1997 concerning the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Republic of Poland regarding a Protocol on a European Conformity Assessment Agreement within the framework of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (98/529/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 113, in conjunction with the first sentence of Article 228(2) thereof,Having regard to the proposal from the Commission,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an exchange of letters between the European Community and the Republic of Poland regarding a Protocol on a European Conformity Assessment Agreement concluded within the framework of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community.Done at Brussels, 27 November 1997.For the CouncilThe PresidentG. WOHLFART